Case 5:19-cv-00855-VAP-SK Document 73 Filed 05/14/20 Page 1 of 16 Page ID #:1094



 1 SHOOK, HARDY & BACON L.L.P.
   William C. Martucci (admitted pro hac vice)
 2 wmartucci@shb.com
   Kristen A. Page (admitted pro hac vice)
 3 kpage@shb.com
   2555 Grand Blvd.
 4 Kansas City, MO 64018
   Telephone: 816.474.6550
 5 Facsimile: 816.421.5547
 6 Matt Light (SBN 294007)
   mlight@shb.com
 7 2049 Century Park East, Suite 3000
   Los Angeles, California 90067
 8 Telephone: 424.285.8330
   Facsimile: 424.204.9093
 9
   Attorneys for Defendant
10 WESTERN REFINING RETAIL, LLC
11
12                           UNITED STATES DISTRICT COURT
13                         CENTRAL DISTRICT OF CALIFORNIA
14
15   ELIZABETH HALL, and                         )   Case No. 5:19-cv-00855 VAP (SKx)
     SHANIECE MAYNOR, individually and )
16   on behalf of all others similarly situated, )   Assigned to: Hon. Virginia A. Phillips
                                                 )   Courtroom: 8A
17                Plaintiffs,                    )
                                                 )   [Discovery Document: Referred to
18         vs.                                       Magistrate Judge Steve Kim]
                                                 )
19   WESTERN REFINING RETAIL, LLC; )                 ORDER APPROVING STIPULATED
     and DOES 3 through 8, inclusive,            )   PROTECTIVE ORDER
20                                               )
                  Defendants.                    )
21                                               )
22
23
24
25
26
27
28

                                   STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00855-VAP-SK Document 73 Filed 05/14/20 Page 2 of 16 Page ID #:1095




 1 AEGIS LAW FIRM, PC
   Samuel A. Wong (SBN 217104)
 2 swong@aegislawfirm.com
 3 Kashif Haque (SBN 218672)
   khaque@aegislawfirm.com
 4 Jessica L. Campbell (SBN 280626)
 5 jcampbell@aegislawfirm.com
   Suren N. Weerasuriya (SBN 278521)
 6 sweerasuiya@aegislawfirm.com
 7 9811 Irvine Center Dr., Suite 100
   Irvine, California 92618
 8 Telephone: 949.379.6250
 9 Facsimile: 949.379.6251
10   Attorneys for Plaintiffs Elizabeth Hall and Shaniece Maynor,
11   individually and on behalf of all others similarly situated
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
                                 STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00855-VAP-SK Document 73 Filed 05/14/20 Page 3 of 16 Page ID #:1096




 1         Having reviewed and considered the terms of the parties’ Stipulated Protective
 2 Order, the Court finds good cause to adopt the parties’ Stipulation as the Court’s
 3 Protective Order in this action governing the disclosure and use of confidential
 4 information, according to the terms agreed to by the parties in the Stipulated
 5 Protective Order below.
 6
 7 1.      A. PURPOSES AND LIMITATIONS
 8         Discovery in this action is likely to involve production of confidential,
 9 proprietary, or private information for which special protection from public disclosure
10   and from use for any purpose other than prosecuting this litigation may be warranted.
11   Accordingly, the parties hereby stipulate to and petition the Court to enter the
12   following Stipulated Protective Order. The parties acknowledge that this Order does
13   not confer blanket protections on all disclosures or responses to discovery and that the
14   protection it affords from public disclosure and use extends only to the limited
15   information or items that are entitled to confidential treatment under the applicable
16   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
17   that this Stipulated Protective Order does not entitle them to file confidential
18   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
19   followed and the standards that will be applied when a party seeks permission from
20   the court to file material under seal.
21
22         B. GOOD CAUSE STATEMENT
23         This action is likely to involve confidential, commercial, financial, proprietary,
24   and/or private information, including employee personally identifiable information,
25   for which special protection from public disclosure and from use for any purpose
26   other than prosecution of this action is warranted. Such confidential and proprietary
27   materials and information consist of, among other things, confidential business or
28   financial information, information regarding confidential business practices, or other
                                              3
                                    STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00855-VAP-SK Document 73 Filed 05/14/20 Page 4 of 16 Page ID #:1097




 1 confidential research, development, or commercial information (including information
 2 implicating privacy rights of third parties), information otherwise generally
 3 unavailable to the public, or which may be privileged or otherwise protected from
 4 disclosure under state or federal statutes, court rules, case decisions, or common law.
 5 Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
 6 disputes over confidentiality of discovery materials, to adequately protect information
 7 the parties are entitled to keep confidential, to ensure that the parties are permitted
 8 reasonable necessary uses of such material in preparation for and in the conduct of
 9 trial, to address their handling at the end of the litigation, and serve the ends of justice,
10   a protective order for such information is justified in this matter. It is the intent of the
11   parties that information will not be designated as confidential for tactical reasons and
12   that nothing be so designated without a good faith belief that it has been maintained in
13   a confidential, non-public manner, and there is good cause why it should not be part of
14   the public record of this case.
15
16   2.    DEFINITIONS
17         2.1    Action: this pending federal law suit, styled Elizabeth Hall, et al. v.
18   Western Refining Retail, LLC, et al., Case No. 5:19-cv-00855-VAP-SK.
19         2.2    Challenging Party: a Party or Non-Party that challenges the designation
20   of information or items under this Order.
21         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
22   how it is generated, stored or maintained) or tangible things that qualify for protection
23   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
24   Cause Statement.
25                2.4    Counsel: Outside Counsel of Record and House Counsel (as well
26   as their support staff).
27
28
                                                 4
                                    STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00855-VAP-SK Document 73 Filed 05/14/20 Page 5 of 16 Page ID #:1098




 1         2.5    Designating Party: a Party or Non-Party that designates information or
 2 items that it produces in disclosures or in responses to discovery as
 3 “CONFIDENTIAL.”
 4         2.6    Disclosure or Discovery Material: all items or information, regardless of
 5 the medium or manner in which it is generated, stored, or maintained (including,
 6 among other things, testimony, transcripts, and tangible things), that are produced or
 7 generated in disclosures or responses to discovery in this matter.
 8          2.7 Expert: a person with specialized knowledge or experience in a matter
 9 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
10   expert witness or as a consultant in this Action.
11         2.8    House Counsel: attorneys who are employees of a party to this Action.
12   House Counsel does not include Outside Counsel of Record or any other outside
13   counsel.
14         2.9    Non-Party: any natural person, partnership, corporation, association, or
15   other legal entity not named as a Party to this action.
16         2.10 Outside Counsel of Record: attorneys who are not employees of a party
17   to this Action but are retained to represent or advise a party to this Action and have
18   appeared in this Action on behalf of that party or are affiliated with a law firm which
19   has appeared on behalf of that party, and includes support staff.
20         2.11 Party: any party to this Action, including all of its officers, directors,
21   employees, consultants, retained experts, and Outside Counsel of Record (and their
22   support staffs).
23         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
24   Discovery Material in this Action.
25         2.13 Professional Vendors: persons or entities that provide litigation support
26   services (e.g., photocopying, videotaping, translating, preparing exhibits or
27   demonstrations, and organizing, storing, or retrieving data in any form or medium)
28   and their employees and subcontractors.
                                                5
                                   STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00855-VAP-SK Document 73 Filed 05/14/20 Page 6 of 16 Page ID #:1099




 1         2.14 Protected Material: any Disclosure or Discovery Material that is
 2 designated as “CONFIDENTIAL.”
 3         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 4 from a Producing Party.
 5
 6 3.      SCOPE
 7         The protections conferred by this Stipulation and Order cover not only
 8 Protected Material (as defined above), but also (1) any information copied or extracted
 9 from Protected Material; (2) all copies, excerpts, summaries, or compilations of
10   Protected Material; and (3) any testimony, conversations, or presentations by Parties
11   or their Counsel that might reveal Protected Material.
12         Any use of Protected Material at trial shall be governed by the orders of the trial
13   judge. This Order does not govern the use of Protected Material at trial.
14
15   4.    DURATION
16         Even after final disposition of this litigation, the confidentiality obligations
17   imposed by this Order shall remain in effect until a Designating Party agrees
18   otherwise in writing or a court order otherwise directs. Final disposition shall be
19   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
20   or without prejudice; and (2) final judgment herein after the completion and
21   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
22   including the time limits for filing any motions or applications for extension of time
23   pursuant to applicable law.
24
25   5.    DESIGNATING PROTECTED MATERIAL
26         5.1    Exercise of Restraint and Care in Designating Material for Protection.
27   Each Party or Non-Party that designates information or items for protection under this
28   Order must take care to limit any such designation to specific material that qualifies
                                              6
                                   STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00855-VAP-SK Document 73 Filed 05/14/20 Page 7 of 16 Page ID #:1100




 1 under the appropriate standards. The Designating Party must designate for protection
 2 only those parts of material, documents, items, or oral or written communications that
 3 qualify so that other portions of the material, documents, items, or communications
 4 for which protection is not warranted are not swept unjustifiably within the ambit of
 5 this Order.
 6         Mass, indiscriminate, or routinized designations are prohibited. Designations
 7 that are shown to be clearly unjustified or that have been made for an improper
 8 purpose (e.g., to unnecessarily encumber the case development process or to impose
 9 unnecessary expenses and burdens on other parties) may expose the Designating Party
10   to sanctions.
11         If it comes to a Designating Party’s attention that information or items that it
12   designated for protection do not qualify for protection, that Designating Party must
13   promptly notify all other Parties that it is withdrawing the inapplicable designation.
14         5.2       Manner and Timing of Designations. Except as otherwise provided in
15   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
16   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
17   under this Order must be clearly so designated before the material is disclosed or
18   produced.
19         Designation in conformity with this Order requires:
20         (a) for information in documentary form (e.g., paper or electronic documents,
21   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
22   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
23   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
24   portion or portions of the material on a page qualifies for protection, the Producing
25   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
26   markings in the margins).
27         A Party or Non-Party that makes original documents available for inspection
28   need not designate them for protection until after the inspecting Party has indicated
                                              7
                                    STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00855-VAP-SK Document 73 Filed 05/14/20 Page 8 of 16 Page ID #:1101




 1 which documents it would like copied and produced. During the inspection and before
 2 the designation, all of the material made available for inspection shall be deemed
 3 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 4 copied and produced, the Producing Party must determine which documents, or
 5 portions thereof, qualify for protection under this Order. Then, before producing the
 6 specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
 7 to each page that contains Protected Material. If only a portion or portions of the
 8 material on a page qualifies for protection, the Producing Party also must clearly
 9 identify the protected portion(s) (e.g., by making appropriate markings in the
10   margins).
11         (b) for testimony given in depositions that the Designating Party identify the
12   Disclosure or Discovery Material on the record, before the close of the deposition all
13   protected testimony. Alternatively, within 30 days after the transcript is delivered to
14   any Party, the Party may serve a Notice of Designation as to specific portions of the
15   testimony that are designated CONFIDENTIAL, and thereafter only those portions
16   identified in the Notice of Designation shall be protected by the terms of this Order.
17   All deposition testimony shall be treated as Protected Material pending receipt of a
18   transcript of the deposition.
19         (c) for information produced in some form other than documentary and for any
20   other tangible items, that the Producing Party affix in a prominent place on the
21   exterior of the container or containers in which the information is stored the legend
22   “CONFIDENTIAL.” If only a portion or portions of the information warrants
23   protection, the Producing Party, to the extent practicable, shall identify the protected
24   portion(s).
25         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
26   failure to designate qualified information or items does not, standing alone, waive the
27   Designating Party’s right to secure protection under this Order for such material.
28   Upon timely correction of a designation, the Receiving Party must make reasonable
                                              8
                                     STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00855-VAP-SK Document 73 Filed 05/14/20 Page 9 of 16 Page ID #:1102




 1 efforts to assure that the material is treated in accordance with the provisions of this
 2 Order.
 3
 4 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 5         6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation
 6 of confidentiality at any time that is consistent with the Court’s Scheduling Order.
 7         6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
 8 process under Local Rule 37-1 et seq.
 9         6.3 Joint Stipulation. Any challenge submitted to the Court shall be via a joint
10   stipulation pursuant to L.R. 37-2. The burden of persuasion in any such challenge
11   proceeding shall be on the Designating Party. Frivolous challenges, and those made
12   for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens
13   on other parties) may expose the Challenging Party to sanctions. Unless the
14   Designating Party has waived or withdrawn the confidentiality designation, all parties
15   shall continue to afford the material in question the level of protection to which it is
16   entitled under the Producing Party’s designation until the Court rules on the challenge.
17
18   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
19         7.1    Basic Principles. A Receiving Party may use Protected Material that is
20   disclosed or produced by another Party or by a Non-Party in connection with this
21   Action only for prosecuting, defending, or attempting to settle this Action. Such
22   Protected Material may be disclosed only to the categories of persons and under the
23   conditions described in this Order. When the Action has been terminated, a Receiving
24   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
25         Protected Material must be stored and maintained by a Receiving Party at a
26   location and in a secure manner that ensures that access is limited to the persons
27   authorized under this Order.
28
                                                9
                                    STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00855-VAP-SK Document 73 Filed 05/14/20 Page 10 of 16 Page ID #:1103




  1         7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
  2 otherwise ordered by the court or permitted in writing by the Designating Party, a
  3 Receiving Party may disclose any information or item designated “CONFIDENTIAL”
  4 only to:
  5         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
  6 employees of said Outside Counsel of Record to whom it is reasonably necessary to
  7 disclose the information for this Action;
  8         (b) the officers, directors, and employees (including House Counsel) of the
  9 Receiving Party to whom disclosure is reasonably necessary for this Action;
 10         (c)   Experts (as defined in this Order) of the Receiving Party to whom
 11   disclosure is reasonably necessary for this Action and who have signed the
 12   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 13         (d) the court and its personnel;
 14         (e) court reporters and their staff;
 15         (f) professional jury or trial consultants, mock jurors, and Professional Vendors
 16   to whom disclosure is reasonably necessary for this Action and who have signed the
 17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 18         (g) the author or recipient of a document containing the information or a
 19   custodian or other person who otherwise possessed or knew the information;
 20         (h) during their depositions, witnesses, and attorneys for witnesses, in the
 21   Action to whom disclosure is reasonably necessary provided: they sign the
 22   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
 23   by the Designating Party or ordered by the court. Pages of transcribed deposition
 24   testimony or exhibits to depositions that reveal Protected Material may be separately
 25   bound by the court reporter and may not be disclosed to anyone except as permitted
 26   under this Stipulated Protective Order; and
 27         (i) any mediator or settlement officer, and their supporting personnel, mutually
 28   agreed upon by any of the parties engaged in settlement discussions.
                                              10
                                    STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00855-VAP-SK Document 73 Filed 05/14/20 Page 11 of 16 Page ID #:1104




  1
  2 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
  3 OTHER LITIGATION
  4         If a Party is served with a subpoena or a court order issued in other litigation
  5 that compels disclosure of any information or items designated in this Action as
  6 “CONFIDENTIAL,” that Party must:
  7         (a) promptly notify in writing the Designating Party. Such notification shall
  8 include a copy of the subpoena or court order;
  9         (b) promptly notify in writing the party who caused the subpoena or order to
 10 issue in the other litigation that some or all of the material covered by the subpoena or
 11 order is subject to this Protective Order. Such notification shall include a copy of this
 12 Stipulated Protective Order; and
 13         (c) cooperate with respect to all reasonable procedures sought to be pursued by
 14 the Designating Party whose Protected Material may be affected.
 15         If the Designating Party timely seeks a protective order, the Party served with
 16 the subpoena or court order shall not produce any information designated in this
 17 action as “CONFIDENTIAL” before a determination by the court from which the
 18 subpoena or order issued, unless the Party has obtained the Designating Party’s
 19 permission. The Designating Party shall bear the burden and expense of seeking
 20 protection in that court of its confidential material and nothing in these provisions
 21 should be construed as authorizing or encouraging a Receiving Party in this Action to
 22 disobey a lawful directive from another court.
 23
 24 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 25   IN THIS LITIGATION
 26         (a) The terms of this Order are applicable to information produced by a Non-
 27   Party in this Action and designated as “CONFIDENTIAL.” Such information
 28   produced by Non-Parties in connection with this litigation is protected by the
                                            11
                                   STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00855-VAP-SK Document 73 Filed 05/14/20 Page 12 of 16 Page ID #:1105




  1 remedies and relief provided by this Order. Nothing in these provisions should be
  2 construed as prohibiting a Non-Party from seeking additional protections.
  3         (b) In the event that a Party is required, by a valid discovery request, to produce
  4 a Non-Party’s confidential information in its possession, and the Party is subject to an
  5   agreement with the Non-Party not to produce the Non-Party’s confidential
  6   information, then the Party shall:
  7                 (1) promptly notify in writing the Requesting Party and the Non-Party
  8   that some or all of the information requested is subject to a confidentiality agreement
  9   with a Non-Party;
 10                 (2) promptly provide the Non-Party with a copy of the Stipulated
 11   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 12   specific description of the information requested; and
 13                 (3) make the information requested available for inspection by the Non-
 14   Party, if requested.
 15         (c) If the Non-Party fails to seek a protective order from this court within 14
 16   days of receiving the notice and accompanying information, the Receiving Party may
 17   produce the Non-Party’s confidential information responsive to the discovery request.
 18   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
 19   any information in its possession or control that is subject to the confidentiality
 20   agreement with the Non-Party before a determination by the court. Absent a court
 21   order to the contrary, the Non-Party shall bear the burden and expense of seeking
 22   protection in this court of its Protected Material.
 23
 24   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 25         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 26   Protected Material to any person or in any circumstance not authorized under this
 27   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 28   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                              12
                                    STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00855-VAP-SK Document 73 Filed 05/14/20 Page 13 of 16 Page ID #:1106




  1 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  2 persons to whom unauthorized disclosures were made of all the terms of this Order,
  3 and (d) request such person or persons to execute the “Acknowledgment and
  4 Agreement to Be Bound” that is attached hereto as Exhibit A.
  5
  6 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  7 PROTECTED MATERIAL
  8         When a Producing Party gives notice to Receiving Parties that certain
  9 inadvertently produced material is subject to a claim of privilege or other protection,
 10   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 11   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 12   may be established in an e-discovery order that provides for production without prior
 13   privilege review. Pursuant to Fed. R. Evid. 502(d), the production of a privileged or
 14   work-product-protected document, whether inadvertent or otherwise, is not a waiver
 15   of privilege or protection from discovery in this case or in any other federal or state
 16   proceeding. Nothing contained herein, however, is intended to limit a party’s right to
 17   conduct a review of ESI for relevance, responsiveness and/or privilege or other
 18   protection from discovery. Communications involving trial counsel that post-date the
 19   filing of the complaint need not be placed on a privilege log. Communications may be
 20   identified on a privilege log by category, rather than individually, if appropriate.
 21
 22   12.   MISCELLANEOUS
 23         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 24   person to seek its modification by the Court in the future.
 25         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 26   Protective Order no Party waives any right it otherwise would have to object to
 27   disclosing or producing any information or item on any ground not addressed in this
 28
                                                13
                                    STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00855-VAP-SK Document 73 Filed 05/14/20 Page 14 of 16 Page ID #:1107




  1 Stipulated Protective Order. Similarly, no Party waives any right to object on any
  2 ground to use in evidence of any of the material covered by this Protective Order.
  3         12.3 Filing Protected Material. A Party that seeks to file under seal any
  4 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
  5 only be filed under seal pursuant to a court order authorizing the sealing of the
  6 specific Protected Material at issue. If a Party's request to file Protected Material
  7 under seal is denied by the court, then the Receiving Party may file the information in
  8 the public record unless otherwise instructed by the court.
  9
 10   13.   FINAL DISPOSITION
 11         After the final disposition of this Action, as defined in paragraph 4, within 60
 12   days of a written request by the Designating Party, each Receiving Party must return
 13   all Protected Material to the Producing Party or destroy such material. As used in this
 14   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 15   summaries, and any other format reproducing or capturing any of the Protected
 16   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
 17   must submit a written certification to the Producing Party (and, if not the same person
 18   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
 19   category, where appropriate) all the Protected Material that was returned or destroyed
 20   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 21   compilations, summaries or any other format reproducing or capturing any of the
 22   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 23   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
 24   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
 25   attorney work product, and consultant and expert work product, even if such materials
 26   contain Protected Material. Any such archival copies that contain or constitute
 27   Protected Material remain subject to this Protective Order as set forth in Section 4
 28   (DURATION).
                                                14
                                    STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00855-VAP-SK Document 73 Filed 05/14/20 Page 15 of 16 Page ID #:1108




  1
  2 14.    VIOLATION
  3        Any violation of this Order may be punished by any and all appropriate
  4 measures including, without limitation, contempt proceedings and/or monetary
  5 sanctions.
  6
  7 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  8
      Dated: May 14, 2020                 Respectfully submitted,
  9
                                          AEGIS LAW FIRM, PC
 10
                                          By: /s/ Suren N. Weerasuriya
 11                                          Suren N. Weerasuriya
 12                                          Attorneys for Plaintiffs
 13
      Dated: May 14, 2020                 Respectfully submitted,
 14
                                          SHOOK, HARDY & BACON L.L.P.
 15
                                          By: /s/ Kristen A. Page
 16                                          Kristen A. Page
 17                                          Attorneys for Defendant
                                             WESTERN REFINING RETAIL, LLC
 18
 19
      FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 20
 21
               May 14, 2020
      DATED: ____________________
 22
 23   _______________________________
 24   Honorable Steve Kim
      United States Magistrate Judge
 25
 26
 27
 28
                                            15
                                 STIPULATED PROTECTIVE ORDER
Case 5:19-cv-00855-VAP-SK Document 73 Filed 05/14/20 Page 16 of 16 Page ID #:1109



  1                                         EXHIBIT A
  2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3         I, ________________________________________ [print or type full name], of
  4 ________________________________________________________________ [print
  5 or type full address], declare under penalty of perjury that I have read in its entirety
  6 and understand the Stipulated Protective Order that was issued by the United States
  7 District Court for the Central District of California on ____________________ [date]
  8 in the case of Elizabeth Hall, et al. v. Western Refining Retail, LLC, et al, Case No.
  9 5:19-cv-00855-VAP-SK. I agree to comply with and to be bound by all the terms of
 10   this Stipulated Protective Order and I understand and acknowledge that failure to so
 11   comply could expose me to sanctions and punishment in the nature of contempt. I
 12   solemnly promise that I will not disclose in any manner any information or item that is
 13   subject to this Stipulated Protective Order to any person or entity except in strict
 14   compliance with the provisions of this Order.
 15         I further agree to submit to the jurisdiction of the United States District Court
 16   for the Central District of California for the purpose of enforcing the terms of this
 17   Stipulated Protective Order, even if such enforcement proceedings occur after
 18   termination of this action. I hereby appoint _____________________________ [print
 19   or type full name] of ____________________________________________________
 20   [print or type full address and telephone number] as my California agent for service of
 21   process in connection with this action or any proceedings related to enforcement of
 22   this Stipulated Protective Order.
 23
 24   Date: __________________________
 25   City and State where sworn and signed: __________________________________
 26   Printed name: __________________________
 27
 28   Signature: _____________________________

                                    STIPULATED PROTECTIVE ORDER
